DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the support arm” in lines 9 and 10. It is unclear whether this limitation is intended to be interpreted as a specific support arm of the two support arms, or either of the two support arms. It should be noted that this limitation is repeated in claims 2-3 and 5-7.
Claims 2-12 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida et al., (US 2007/0093812; hereinafter Hayashida).
Regarding claim 1, Hayashida discloses (Figures 23-27) an electrode instrument for use in a resectoscope, the electrode instrument having an elongate shaft portion with two support arms (each branched segment of electrode assembly 5) through which a conductor extends that forms an electrode (27) at the distal end of the electrode instrument that can be subjected to high- frequency current and is arranged between the distal ends of the support arms wherein at least one of the support arms has in its distal end region a tissue contact part (45) for holding tissue fragments that is arranged on the outer wall of the support arm and angled in relation to the longitudinal axis of the support arm ([0149]-[0159]). 
Regarding claim 2, Hayashida further discloses (Figures 23-27) that the longitudinal axis of the tissue contact part (45) forms an angle of 140 degrees to 40 degrees relative to the longitudinal axis of the support arm at least in some portions ([0149]-[0159]: the pivotable portion 45b of the tissue contact part can form an angle in that range).
Regarding claim 3, Hayashida further discloses (Figures 23-27) that the longitudinal axis of the tissue contact part (45) forms an angle of 120 degrees to 60 degrees relative to the longitudinal axis of the support arm ([0149]-[0159]: the pivotable portion 45b of the tissue contact part can form an angle in that range).
Regarding claim 4, Hayashida further discloses (Figures 23-27) that the tissue contact part (45) is composed of an electrically insulating material ([0149]-[0159]: Hayashida discloses that the element 45 covering the front and upper sides of the distal-end electrode 27 cause the convection of physiological saline in the vicinity of the distal-end electrode 27 to transfer heat generated from the distal-end electrode 27 to physiological saline, so that the temperature of physiological saline is increased to the temperature required to generate bubbles in a short time; therefore, the tissue contact part must be composed of an electrically insulating material to perform this function). 
Regarding claim 5, Hayashida further discloses (Figures 23-27) that the tissue contact part (45) is arranged in a portion of the support arm that is encased by an electrically insulating sleeve (38), ([0073], [0149]-[0159]).
Regarding claim 6, Hayashida further discloses (Figures 23-27) that, starting from the support arm, the tissue contact part (45) extends from the support arm in a partially circular shape ([0149]-[0159]: the tissue contact part extends from the support arm in an almost semispherical shape, which is a partially circular shape).
Regarding claim 7, Hayashida further discloses (Figures 23-27) that, starting from the support arm, the tissue contact part (45) can extend at least into a sagittal plane of the electrode instrument that extends from the support arm to 1/8 of the distance to the second support arm ([0149]-[0159]).
Regarding claim 8, Hayashida further discloses (Figures 23-27) that the tissue contact part (45) is designed and arranged in such a way as to hold tissue fragments between the tissue contact part (45) and the distal end of an inner tube and/or the distal end of a pass-through
Regarding claim 9, Hayashida further discloses (Figures 23-27) that the tissue contact part (45) is designed and arranged so as to pierce into tissue fragments ([0149]-[0159]: the tissue contact part is capable of piercing into tissue fragments).
Regarding claim 10, Hayashida discloses (Figures 1 and 23-27) a resectoscope for endoscopic surgery with a cladding tube (2), wherein an electrode instrument as set forth in claim 1 is supported in a longitudinally displaceable manner within the cladding tube (2), ([0056]-[0057], [0149]-[0159]).
Regarding claim 11, Hayashida further discloses (Figures 1 and 23-27) that the tissue contact part (45) is arranged at least in some portions distally from an inner tube (6) that is arranged in the cladding tube and/or from a pass-through instrument that is arranged in the cladding tube (6), ([0056]-[0057], [0149]-[0159]).
Regarding claim 12, Hayashida further discloses (Figures 1 and 23-27) that the tissue contact part (45) is arranged proximally from the electrode (27) at least in portions ([0056]-[0057], [0149]-[0159]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794